UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4861



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRANCE RUDDALL EVANS, a/k/a Terrence Russell
Evans,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-447)


Submitted:   March 29, 2006                 Decided:   April 12, 2006


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terrance   Ruddall   Evans   appeals   the   district   court’s

judgment entered pursuant to his guilty plea to being a felon in

possession of ammunition in violation of 18 U.S.C. §§ 922(g)(1) and

924(e)(1) (2000).    Evans’ attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying there

are no meritorious issues for appeal.       Although informed of his

right to file a pro se supplemental brief, Evans has not done so.

Finding no reversible error, we affirm.

          Evans claims that the district court erred when it

designated him an armed career criminal.     A defendant convicted of

violating § 922(g) qualifies as an armed career criminal under 18

U.S.C. § 924(e) if he has three prior convictions for a violent

felony.   The definition of “violent felony” includes any felony

that has as an element the use of physical force or involves

conduct that presents a serious potential risk of physical injury

to another.   18 U.S.C. § 924(e)(2)(B).

          Evans has three prior convictions for violent felonies.

In 1997, Evans was convicted in North Carolina of felony assault

with a deadly weapon on a law enforcement officer.       In 2002, Evans

was convicted in North Carolina of common law robbery.               See

State v. Herring, 370 S.E.2d 363, 368 (N.C. 1988) (holding that the

crime of common law robbery consists of taking property of another

by means of violence or fear).     In 2002, Evans was convicted in


                                - 2 -
North Carolina of felony flight to elude arrest after he drove

recklessly in an attempt to elude a police traffic stop.       See

United States v. James, 337 F.3d 387 (4th Cir. 2003) (finding

failure to stop for a blue light constitutes a violent felony.)

The district court correctly determined that Evans was an armed

career criminal.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

Evans’ conviction and sentence.   This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -